--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
 
 
THE BANK OF NEW YORK MELLON
 
OUR REF. NO.       DATE
S00056898          OCTOBER 31 2008
 
BENEFICIARY                    APPLICANT
KATO INTERNATIONAL LLC                                BROADPOINT SECURITIES
GROUP, INC
TOWER 49, 12 EAST 49TH STREET                       1 PENN PLAZA
NEW YORK, NEW YORK 10017                               NEW YORK, NY 10119-4000
ATTN  BUILDING MANAGER
 
 
GENTLEMEN/LADIES:
 
OUR REFERENCE NO.   S00056898
 
ACCOUNT OF:
BROADPOINT SECURITIES GROUP, INC
1 PENN PLAZA
NEW YORK, NY 10119-4000
 
AVAILABLE WITH:     THE BANK OF NEW YORK MELLON 
                                                  BY PAYMENT
 
DRAFTS AT SIGHT
DRAWN ON THE BANK OF NEW YORK
MELLON
 
TO THE EXTENT OF:      ***USD1, 324,000.00 ***
 
EXPIRY DATE:          OCTOBER 31 2009
PLACE OF EXPIRY:                 OUR COUNTERS
 
ADDITIONAL DETAILS:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. S00056898 IN
FAVOR OF KATO INTERNATIONAL LLC FOR THE ACCOUNT OF BROADPOINT SECURITIES GROUP,
INC. FOR A SUM NOT EXCEEDING $1,324,000.00, AVAILABLE BY YOUR DRAFTS AT SIGHT ON
US EFFECTIVE IMMEDIATELY AND EXPIRING AT OUR COUNTERS AT OUR CLOSE OF BUSINESS
ON OCTOBER 31, 2009.
 
DRAFTS DRAWN HEREUNDER MUST BE ACCOMPANIED BY A STATEMENT SIGNED BY ONE OF YOUR
OFFICERS READING AS FOLLOWS: "THE AMOUNT OF THE ACCOMPANYING DRAFT IS DUE AND
PAYABLE TO KATO INTERNATIONAL LLC BY THE BANK OF NEW YORK MELLON UNDER A CERTAIN
OFFICE LEASE DATED AS OF OCTOBER 31, 2008, BETWEEN KATO INTERNATIONAL LLC AND
BROADPOINT SECURITIES GROUP, INC.
 
DRAFTS DRAWN HEREUNDER MUST INDICATE: "DRAWN UNDER LETTER OF CREDIT NO.
S00056898 OF THE BANK OF NEW YORK MELLON."
 
IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR FURTHER PERIODS OF ONE YEAR FROM THE PRESENT AND
EACH FUTURE EXPIRATION DATE,
 
                         - CONTINUED ON NEXT PAGE -
TRN DCM-081021-6211100        BMSL    PSN    01595 S903PF92
 
 

--------------------------------------------------------------------------------


 
 
 
THE BANK OF NEW YORK MELLON
 
OUR LETTER OF CREDIT    S00056898
BROADPOINT SECURITIES GROUP, INC
 
UNLESS, AT LEAST THIRTY (30) DAYS PRIOR TO SUCH DATE, WE SHALL SEND YOU NOTICE
IN WRITING BY OVERNIGHT COURIER, TO THE ATTENTION OF YOUR BUILDING MANAGER AT
THE ABOVE ADDRESS THAT WE ELECT NOT TO RENEW THIS LETTER OF CREDIT FOR SUCH
ADDITIONAL PERIOD. ANY SUCH NOTICE WILL BE EFFECTIVE THREE (3) DAYS AFTER BEING
SENT BY US, AND THEREAFTER YOU MAY DRAW DRAFTS(S) ON US AT SIGHT FOR AMOUNTS UP
TO THE REMAINING BALANCE OF THIS LETTER OF CREDIT ON OR BEFORE THE THEN
APPLICABLE EXPIRATION DATE, AND SUCH DRAFT(S) NEED NOT BE ACCOMPANIED BY ANY
STATEMENT.
 
THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY TO ANY ASSIGNEE OF
TRANSFEREE OF YOUR INTEREST IN THE OFFICE LEASE REFFERED TO ABOVE WITHOUT ANY
FEE OR CHARGE ON YOUR PART OR ON THE PART OF THE TRANSFEREE. SAID TRANSFER IS TO
BE EFFECTED AT OUR COUNTERS AND IS CONTINGENT UPON: A)THE SATISFACTORY
COMPLETION OF OUR TRANSFER FORM, ATTACHED HERETO, WITH THE SPECIMEN SIGNATURE OF
THE BENEFICIARYS AUTHORIZED SIGNATURE PROPERLY VERIFIED BY AN OFFICER OF THE
BENEFICIARYS BANK; AND
 
B)RETURN OF THE ORIGINAL OF THIS LETTER OF CREDIT FOR ENDORSEMENT THEREON BY US
TO THE TRANSFEREE.
 
IN THE EVENT THIS LETTER OF CREDIT IS TRANSFERRED AS STATED ABOVE, THE SIGHT
DRAFT(S) REQUIRED HEREIN ARE TO BE EXECUTED BY THE TRANSFEREE AS BENEFICIARY.
UNDER NO CIRCUMSTANCES SHALL THIS LETTER OF CREDIT BE TRANSFERRED TO ANY PERSON
OR ENTITY WITH WHICH U.S. PERSONS OR ENTITIES ARE PROHIBITED FROM CONDUCTING
BUSINESS UNDER U.S. FOREIGN ASSET CONTROL REGULATIONS AND ANY OTHER U.S. LAWS
AND REGULATIONS.
 
PARTIAL DRAWINGS UNDER THIS LETTER OF CREDIT ARE PERMITTED. THE AMOUNT AND DATE
OF PRESENTATION OF ANY DRAFT DRAWN AND PRESENTED
PURSUANT TO THE TERMS OF THIS LETTER OF CREDIT SHALL BE NOTED ON THIS LETTER OF
CREDIT BY US. AFTER MAKING SUCH NOTATION, THIS LETTER OF
CREDIT SHALL BE RETURNED IMMEDIATELY TO YOU, UNLESS ANY SUCH DRAFT PRESENTED AND
PAID SHALL HAVE EXHAUSTED THIS CREDIT, IN WHICH
CASE THIS LETTER OF CREDIT SHALL BE RETAINED BY US.
 
WE HEREBY ENGAGE WITH THE DRAWERS, ENDORSERS AND BONA FIDE HOLDERS OF DRAFTS
DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF
THIS LETTER OF CREDIT THAT SUCH DRAFTS WILL BE DULY HONORED IF PRESENTED FOR
PAYMENT AT OUR OFFICE LOCATED AT THE BANK OF NEW YORK
MELLON, 525 WILLIAM PENN PLACE, 3 MELLON CENTER - ROOM 1930 PITTSBURGH, PA
15259-0001 PRIOR TO THE TIME OF THE EXPIRATION 
HEREOF.  PRESENTMENT MAY BE MADE (A) IN PERSON, (B) BY FEDEX OR OTHER RECOGNIZED
OVERNIGHT COURIER SERVICE OR (C) BY FACSIMILE SENT TO US
AT (412) 234-2733 OR (412) 234-5529 WITH PHONE CONFIRMATION OF FAX PRESENTATION
TO US AT (315) 765-4316 OR (315) 765-4431 SUCH DRAFTS WILL BE PAID
IN IMMEDIATELY AVAILABLE FUNDS
 
 
                                                - CONTINUED ON NEXT PAGE -
TRN DCM-081021-6211100        BMSL    PSN    01595   S903PF92

--------------------------------------------------------------------------------


 
 
THE BANK OF MELLON
 
OUR LETTER OF CREDIT    S00056898
BROADPOINT SECURITIES GROUP, INC.
 
BEFORE 2:00 P.M. EASTERN STANDARD TIME ON THE BANKING DAY AFTER THE DAY ON WHICH
SUCH DRAFT IS SO PRESENTED. "BANKING DAY" MEANS
A DAY ON WHICH COMMERCIAL BANKS ARE OPEN FOR BUSINESS IN THE UNITED STATES.
 
THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (2007 REVISION) OF THE INTERNATIONAL
CHAMBER OF COMMERCE (PUBLICATION NO. 600).
 
YOURS VERY TRULY,
 
/S/MICHELLE M. CARLSTAD
 
AUTHORIZED SIGNATURE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
    TRN DCM-081021-6211100        BMSL        PSN    01595    S903PF92
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
 
 
 
 
 
 